DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangwala (Rangwala; US 2016/0318511).
As per claim 1, Rangwala teaches a lane departure system for a vehicle, the system comprising: an output device ; and an electronic engine control unit (ECU) (13) configured to be communicatively connected to an environment sensor and to determine a departure from a lane in which the vehicle is traveling (a controller connected to one or more sensors, see e.g. FIG. 2B, and determine a lane departure from a lane in which the host vehicle is travelling; see e.g. para. [0034]), wherein the ECU (13) determines whether another vehicle (100) ahead of or behind the vehicle leaves the lane on the basis of a detection signal from the environment sensor (11) (a second vehicle 300 tags behind the truck 100 for a certain distance and then pulls out to perform an overtake action based on one or more signals from the sensors; para. [0034]), and to generate and transmit a signal to the output device, causing the output device to create a visual or aural warning to the other vehicle (100) when the other vehicle (100) leaves the lane and enters an area (generating and transmitting a signal to one or more warning lights when vehicle 300 is determined to pull out of the lane; see e.g. para. [0034-35]), wherein the area is outside of the lane in which the vehicle is currently traveling in (when the vehicle 300 pulls out of the lane, see e.g. para. [0034], it enters an area which is outside of the lane where the host vehicle is currently travelling in).
Rangwala does not explicitly teaches that the ECU is configured to generate and transmit the signal to the output device. Rangwala, however, teaches in a different embodiment that the ECU is configured to output warning signal using vehicle-to-vehicle communication (see e.g. para. [0031] and [0035]). Similarly, it would have been obvious to one of ordinary skill in the art to use the same control unit 204 for generating and outputting a signal for the warning lights. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Rangwala to use the disclosed control unit for carrying out a plurality of tasks including generating and transmitting a signal to output warning lights. The purpose would be reduced cost in comparison with having a plurality of separate controllers. 
 As per claim 5, it is interpreted and rejected as claim 1. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangwala, as applied to claim 1, and further in view of Grimm (Grimm; US 20080097700).
As per claim 2, the ECU (13) according to claim 1, wherein the ECU (13) is configured to generate a signal to create a visual or aural warning as taught by Rangwala and discussed in analysis of merits of claim 1. Rangwala does not explicitly teaches to create the signal on the basis of positional information of the other vehicle (100) that is provided from a supplementary information provision device (12). 
Grimm, however, teaches a system and/or method to generate a signal to create a visual or aural warning on the basis of positional information of the other vehicle (100) that is provided from a supplementary information provision device (12) (generating a visual or audible warning when host vehicle is in danger of colliding with another vehicle based on positional data provided by a supplementary information provision device i.e. positional module; see e.g. para. [0028-29]). 
Rangwala and Grimm are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of accurate distance detection and/or collision detection as suggested by Grimm (see e.g. para. [0002]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangwala, as applied to claim 1, and further in view of Kumar et al. (Kumar; US 2018/0206083). 
As per claim 3, the ECU (13) according to claim 1 as taught by Rangwala, wherein Rangwala teaches, as discussed in analysis of merits of claim 1, the ECU (13) is configured to visually or aurally warn the other vehicle (100) in the case where the other vehicle (100) leaves the lane (see e.g. para. [0034-35]). Rangwala, however, fails to teach receiving a selection from a man machine interface (14) that indicates a preference of whether to visually or aurally warn. 
Kumar, however, teaches that an alert style preference 288 which includes data pertaining to how an alert may be presented to enable each user to configure how notifications are presented on a specific device i.e. visual alert or audible alerts (see e.g. para. [0050]). Similarly, it would have been obvious to one of ordinary skill in the art to enable a user to choose whether he/she would like to output audible or visual warning to another vehicle/driver. Furthermore, the disclosed systems of Rangwala teaches outputting visual indication as discussed in analysis of merits of claim 1. 
Rangwala and Kumar are in a same or similar field of endeavor where an audible or visible alert is outputted, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the benefit of improving user experience by enabling him/her to output different alerts in different situations which is desired. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rangwala, as applied to claim 1, and further in view of Tsuda (Tsuda; US 2008/0243337).
As per claim 4, (Since, the subject matter of claim 1 is presented in alternate fashion i.e. visual or aural warning. Claim 4 further limiting the aural warning by generating an auditory warning by honking. Since the examiner selected visual warning in claim 1, the further limitation of the aural warning in claim 4 is not address since it is not directed to selected embodiment of claim 1) the ECU (13) according to claim 1 as taught by Rangwala, wherein Rangwala teaches (as discussed in analysis of merits of claim 1) the ECU (13) is configured to generate a visual warning by illuminating a light (see e.g. para. [0034-35]). Rangwala does not teach constantly illuminating the light by blinking the light. 
However, it is known in the art to output an alert by constantly blacking or flashing. For example, Tsuda teaches visual warning, such as an indicator and/or a blinking light (see e.g. para. [0035]). Rangwala and Tsuda are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for the benefit of improved signaling which would capture eyes of target audience. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688